Citation Nr: 1103117	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1965 to August 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 rating 
decision of the Chicago, Illinois RO, which granted service 
connection for anxiety disorder, not otherwise specified, rated 
10 percent, effective April 20, 2007.  In September 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's claims 
file.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2010).

In hearing testimony, the Veteran asserted that his psychiatric 
disability has worsened since his most recent VA psychiatric 
examination in September 2007.  The VA outpatient treatment 
records also appear to reflect that his symptoms have worsened: 
whereas he was assigned a GAF score of 80 upon September 2007 
examination, he was assigned GAF scores of 65 upon July 2008 and 
July 2009 treatment.  Inasmuch as the examination reported is now 
quite dated (3+ years), a contemporaneous examination is 
necessary.   

Furthermore, records of any VA treatment the Veteran may have 
received for the disability at issue are constructively of 
record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete updated clinical 
records (any not already associated with the 
claims file) of any VA treatment the Veteran 
received for psychiatric disability.  

2.  The RO should then arrange for a 
psychiatric examination of the Veteran to 
assess the current severity of his 
psychiatric disability.  The Veteran's claims 
file (including this remand) must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must be provided a 
copy of the criteria for rating psychiatric 
disabilities, and the findings reported must 
be sufficiently detailed to allow for rating 
under those criteria, i.e., the examiner must 
report the presence (and if so severity) or 
absence of each symptom listed in the 
criteria for psychiatric ratings in excess of 
10 percent.  The examiner must explain the 
rationale for all opinions offered.

3.  The RO should then re-adjudicate the 
claim (to include a finding of whether 
referral for consideration of an 
extraschedular rating is warranted - i.e. 
whether schedular criteria are inadequate).  
If it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

